Citation Nr: 0707345	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for residuals of a left 
shoulder disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1982 to September 1982 and on active duty from April 1995 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issues of entitlement to service connection for asthma 
and for a left ovary follicular cyst were pending when the 
veteran's case was before the Board in December 2003.  The 
case was remanded for additional development.  The veteran 
was later granted entitlement to service connection for her 
asthma and the cyst by way of a rating decision dated in June 
2006.  She was provided notice of the rating action in July 
2006.

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims folder that the veteran 
has expressed any disagreement with the June 2006 action that 
granted service connection.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) 
regarding disability compensation level separate from prior 
NOD regarding issue of service connection).  Consequently, 
the Board does not have jurisdiction to address any 
downstream element associated with the now service-connected 
asthma and cyst.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a current sinus, left knee, or 
left shoulder disorder.

2.  The veteran currently has chronic headaches that had 
their onset during active duty.  


CONCLUSIONS OF LAW

1.  The veteran does not have a sinus disorder that is the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).

2.  The veteran does not have a left knee disorder that is 
the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.304.

3.  The veteran does not have a left shoulder disorder that 
is the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.303, 3.304.

Chronic headaches had their onset during active service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 ), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.  The original rating decision 
of February 2000 denied the claim on the basis of it not 
being well grounded.  The veteran sought to reopen her claim 
in September 2000.  The RO wrote to her and advised her that 
her claim would be readjudicated as a result of the change in 
the law, the VCAA, in May 2001.  That letter informed the 
veteran of the evidence required to substantiate her claim, 
the information required from her to enable VA to obtain 
evidence on her behalf, the assistance that VA would provide 
to obtain evidence on her behalf, what she should do to 
support her claim and that she should provide evidence within 
60 days.  

The RO also wrote to the veteran in March 2004.  The letter 
provided information on specific evidence the veteran could 
submit in support of her claim.  She was informed of the 
evidence/information needed to substantiate her claim.  She 
was advised of VA's duty to assist and what she needed to do 
in the development of her claim.  The veteran was informed of 
the evidence of record and was asked to submit evidence to 
the RO.  The veteran did not respond to the letter.

The Board finds that she was provided with the notice 
required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim for service connection for the issues involving a 
sinus, left knee, or left shoulder disorder has been 
obtained.  Private and VA medical records and VA examination 
reports are of record.  The veteran has not identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The RO issued a supplemental statement of the case (SSOC) in 
July 2006.  The transmittal letter provided the veteran with 
information regarding disability ratings and effective dates 
as required under Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

I.  Background

The veteran served on an initial period of active duty for 
training from August 1982 to September 1982.  There is no 
pertinent information regarding the issues on appeal 
contained in her records of service from that period.

The veteran later served on active duty from April 1995 to 
April 1998.  The service medical records (SMRs) from that 
period reflect that the veteran was seen for complaints 
relating to her sinuses several times between 1995 and 1997.  
She received diagnoses of sinusitis or sinus infection but no 
disorder was noted as chronic.  The diagnoses were isolated 
events.  The veteran was seen on one occasion for complaints 
of left knee pain in 1995.  There was no report of trauma at 
the time.  The assessment was retropatellar pain syndrome.  
The veteran was placed on a profile for no knee bends for 
seven days.  There were no further entries related to 
complaints involving the left knee.  

The veteran was involved in a motor vehicle accident (MVA) in 
April 1997.  She had complaints of pain in the neck, back, 
and left shoulder following the MVA.  The veteran was 
assessed as having left trapezius muscle pain.  No specific 
disorder of the left shoulder was diagnosed and x-rays were 
negative.  There was no further evidence of care relating to 
the left shoulder after April 1997 in the SMRs.

The veteran submitted her claim for service connection for a 
number of conditions in May 1999.  

The veteran was afforded a VA general medical examination in 
September 1999.  The veteran said that she had been treated 
for sinusitis in the past and complained of an occasional 
stuffy nose.  She was not on any medication for her 
complaints.  The veteran said she had experienced left knee 
pain and occasional swelling since 1995.  She also said that 
she had trauma to her left shoulder as the result of a MVA in 
1996 [sic].  She complained of occasional tenderness and 
difficulty lifting heavy objects.  The veteran was reported 
to have a range of motion for the left knee of 0 to 130 
degrees.  There was no swelling, deformity, or laxness.  The 
veteran had a range of motion for the left shoulder of 
forward elevation of 0 to 140 degrees and abduction from 0 to 
150 degrees.  The examiner said that there was no limitation 
of rotation.  The examiner noted a history of sinusitis, left 
knee trauma, and left shoulder trauma.  He said that x-rays 
were pending for all three conditions.

The x-ray reports for the three conditions were added to the 
claims folder.  X-rays of the left knee and left shoulder 
were said to be normal.  There was no evidence of any 
abnormalities of the paranasal sinuses and the x-rays were 
said to be normal.

The veteran's claim, with respect to these three issues, was 
denied in February 2000.  The claims were denied as not well 
grounded under existing law.  The rating decision noted that 
the veteran was treated for sinus-related complaints on 
several occasions but that there was no evidence of a sinus 
disorder on the recent VA examination.  The rating decision 
also informed the veteran that there was no evidence of a 
current disability involving either the left knee or left 
shoulder.

The veteran submitted a request to reopen her claim in 
September 2000.  The RO wrote to her that her claim would be 
readjudicated under the VCAA.

Associated with the claims folder are treatment records from 
the Montgomery County, Tennessee, jail for treatment provided 
to the veteran between October 1998 and April 1999.  She was 
treated for upper respiratory infections but not sinusitis.  
She complained of left shoulder pain in April 1999.  The 
assessment was of left trapezius muscle spasm.  

The veteran was afforded a VA respiratory examination in 
August 2004.  The veteran gave a history of sinus problems 
for the last 8 years.  She did not report any treatment for 
her sinus problems.  She said that the she had an occasional 
cold.  X-rays of the sinuses were interpreted as normal.  The 
examiner stated that there was no evidence of a sinus 
problem.  

The veteran was afforded a VA orthopedic examination, also in 
August 2004.  The veteran said that she suffered trauma to 
her left shoulder in service.  She also complained of pain 
and locking in both knees.  She said that she had this 
problem in the service but never sought treatment.  There was 
no deformity or swelling of the left shoulder on examination.  
The veteran was said to have a range of motion of 0 to 150 
degrees of elevation and abduction from 0 to 130 degrees, 
with internal and external rotation from 0 to 80 degrees.  
The examiner reported that there was no swelling, or 
deformity of the left knee.  The range of motion was from 0 
to 120 degrees.  X-rays of the left shoulder and left knee 
were said to be normal.  The diagnoses were trauma to the 
left shoulder with residual, and bilateral knee pain.  The 
examiner opined that the veteran's left shoulder was injured 
in service and he appeared to relate her current symptoms to 
the injury in service although no diagnosis of a condition 
was provided.

Associated with the claims folder are VA treatment records 
for the period from September 1999 to June 2006.  The records 
do not reflect a diagnosis of a sinus disorder.  The veteran 
was seen on a couple of occasions with complaints of either 
left shoulder or left leg pain.  No diagnosis of an 
identifiable disorder was provided in regard to the left 
shoulder or left knee complaints.   

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

There is no current evidence of a sinus disorder.  The 
veteran received treatment for sinus-related complaints in 
service but there are no postservice records to show a 
chronic disorder.  The two VA examinations have not found any 
evidence of a sinus disorder.  The private and VA treatment 
records are also negative for evidence of such a disorder.

In regard to the left knee and left shoulder issues, the 
veteran had no identifiable condition in service.  She was 
treated once for left knee pain.  She had left shoulder pain 
that was attributable to residuals of a MVA but no specific 
condition was diagnosed.

Subsequent to service she has complained of pain in her left 
knee or left shoulder on several occasions.  No diagnosis has 
been provided to identify a disorder.  Her VA examinations in 
1999 and 2004 both found no evidence of an identifiable 
disorder.  X-rays were normal.  

The normal ranges of motion of the knee and shoulder are set 
forth at 38 C.F.R. § 4.71, Plate II (2006).  A review of the 
VA examination findings shows that the veteran does suffer 
from some limitation of motion when the findings are compared 
to Plate II; however, the limitations are not the result of a 
diagnosed illness, e.g. arthritis.  Moreover, the limitation 
of motion is not to a compensable level under the various 
diagnostic codes used to evaluate disabilities of the knee 
and shoulder on the basis of limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5260, 5261 (2006).  

As noted, the veteran was treated for complaints of left knee 
and left shoulder pain on several occasions in service, and 
after.  However, pain itself is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone without a diagnosed or 
identifiable underlying malady cannot constitute a disability 
for which service connection may be granted), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
There is no diagnosed or identifiable malady of the left knee 
or left shoulder.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
supra.  In the instant case, there is no competent medical 
evidence showing a medical diagnosis of a current sinus, left 
knee, or left shoulder disorder.  

Therefore, the Board concludes that, without any current 
clinical evidence confirming the presence of the claimed 
disorders, service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (current disability is a 
prerequisite to an award of service connection).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for sinus, left shoulder, or left knee 
disorders.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).

Regarding the claim of service connection for chronic 
headaches, the veteran had sporadic treatment for headaches 
in service.  The etiology of the headaches was never defined.  
Some entries attributed the headaches to sinus-related pains.  
Another entry referred to migraine headaches.  

The records from the Montgomery County jail related the 
headaches as being a side effect from Isordil medication that 
was taken to treat the veteran's cardiac condition.  

The September 1999 VA examiner did not have access to the 
claims folder and based a finding of migraine headaches 
solely on the history provided by the veteran.  The issue was 
remanded in December 2003 for an examination and a specific 
opinion.

The veteran was afforded a VA neurology examination in August 
2004.  The examiner said that he had reviewed the claims 
folder.  The veteran gave a history of her headaches 
beginning in service and that she continued to have them at 
least once a week.  She reported being given medication for 
treatment in the past but that the medication did not work.  
The examiner provided a diagnosis of chronic headaches but 
failed to give the required opinion.

The examiner provided an addendum in October 2004.  He said 
it was likely that the current headaches were related to 
service.  He said they began in service and were diagnosed in 
service.  He did not provide any additional explanation.

The postservice VA records have noted continued treatment for 
headaches, more so after 2000.  In some instances the 
headaches have been identified as being related to stress 
that was present in the veteran's life.  In other instances 
they have been characterized as migraines.  The opinions of 
record are not entirely satisfactory, but have been 
consistent in attributing chronic headache pathology to 
service.  Resolving all doubt in the veteran's favor, service 
connection for headaches is established.  


ORDER

Entitlement to service connection for a sinus disorder is 
denied.

Entitlement to a left knee disorder is denied.

Entitlement to a left shoulder disorder is denied.

Service connection for chronic headaches is granted.  




REMAND

The issue of service connection for a psychiatric disability 
was also remanded for an examination.  The veteran was 
examined in August 2004.  The examiner did not find evidence 
to support a diagnosis of PTSD.  However, the examiner did 
provide an Axis I diagnosis of depression, not otherwise 
specified (NOS).  The examiner provided an addendum in 
October 2004.  He again noted that a diagnosis of PTSD was 
not supported.  He did not provide the requested opinion as 
to whether any diagnosed psychiatric disorder was related to 
service.  The examination did not comply with the 
requirements of the December 2003 remand.

In addition, the veteran submitted VA treatment records in 
September 2000.  The records covered a period from October 
1999 to July 2000.  The records indicated psychiatric 
treatment at that time; however, they are incomplete.  The 
records appear to be missing pages.  On remand, the complete 
records for that period must be requested and associated with 
the claims folder.  Moreover, the veteran stated in a VA 
psychological assessment, dated February 16, 2000, that she 
was inpatient for psychiatric treatment in her 20's.  
Further, she said she had legally changed her name to a man's 
name at that time.  

The veteran also reported receiving psychiatric treatment 
from a local facility, Centerstone in several VA entries 
dated in August 2005.

The veteran was asked to provide information on any records 
relating to treatment for a psychiatric disorder.  She has 
not identified these sources of treatment at any time outside 
of the clinical setting noted.  The records from the period 
of hospitalization and from Centerstone should be requested 
and associated with the claims folder if available.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  The veteran should be 
specifically requested to either provide 
the records or authorize VA to obtain the 
records mentioned by the veteran in the 
February 16, 2000, VA psychological 
assessment and from Centerstone.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran currently suffers 
from PTSD or any other psychiatric 
disorder that is related to service.  The 
claims folder should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations, if any, should be 
performed as deemed necessary by the 
examiner.  The examination report should 
reflect that the examiner has reviewed 
the pertinent material in the claims 
folder.  

If a diagnosis of PTSD is made, the 
examiner should specify: (1) whether an 
alleged stressor found to be corroborated 
by the record is sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more in-service stressor that has been 
found by the examiner to be sufficient to 
produce PTSD.  Further, the examiner is 
requested to provide detailed medical 
analysis and interpretation of any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents that could possibly indicate 
the occurrence of one or more of the 
alleged in-service stressors.

If any psychiatric disorder other than 
PTSD is diagnosed, it should be indicated 
whether it is at least as likely as not 
(i.e., probability of 50 percent or more) 
the diagnosed disorder is related to 
service.  The rationale for the 
examiner's opinions should be set forth 
in detail.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


